EXHIBIT 10.3

WAIVER AND AMENDMENT

TO

FACILITY AGREEMENT PROVIDING FOR A
SENIOR SECURED TERM LOAN

OF US$52,305,238.13

dated June 10, 2015,

DRY BULK AMERICAS LTD.
and
DRY BULK AUSTRALIA LTD.
as Joint and Several Borrowers,

AND

The Banks and Financial Institutions listed on Schedule I thereto,

as Lenders,

AND

ING BANK N.V., LONDON BRANCH
as Facility Agent and as Security Trustee

AND

INTERNATIONAL SHIPHOLDING CORPORATION,
and
GULF SOUTH SHIPPING PTE. LTD.
as Guarantors

Dated as of October 23, 2015

 

--------------------------------------------------------------------------------

 

WAIVER AND AMENDMENT

THIS WAIVER AND AMENDMENT (this "Waiver and Amendment") is dated as of October
23, 2015, by and among (1) DRY BULK AMERICAS LTD., a corporation organized and
existing under the laws of the British Virgin Islands ("Dry Bulk Americas") and
DRY BULK AUSTRALIA LTD., a corporation organized and existing under the laws of
the British Virgin Islands ("Dry Bulk Australia"), as joint and several
borrowers (the "Borrowers" and each a "Borrower"), (2) INTERNATIONAL SHIPHOLDING
CORPORATION, a corporation organized and existing under the laws of the State of
Delaware (the "Guarantor"), and GULF SOUTH SHIPPING PTE. LTD, a corporation
organized and existing under the laws of Singapore (the "GSS Guarantor"), as
guarantors (3) the banks and financial institutions listed on Schedule I to the
Facility Agreement (as defined below), as lenders (together with any bank or
financial institution which becomes a Lender pursuant to Section 12 of the
Facility Agreement, as defined below, the "Lenders" and each a "Lender"), and
(4) ING BANK N.V., London branch, as facility agent (in such capacity including
any successor thereto, the "Facility Agent"), as security trustee for the
Lenders (in such capacity, the "Security Trustee" and, together with the
Facility Agent, the "Agents") and amends and is supplemental to the Senior
Secured Term Loan Facility Agreement dated as of June 10, 2015, entered into by
and among the Borrowers, the Guarantor, the Lenders and the Agents, (as amended,
supplemented or otherwise modified from time to time, the "Facility Agreement").

WITNESSETH THAT:

WHEREAS, the Guarantor has requested that the Lenders waive application of
certain financial covenants contained in Sections 9.3(b) and (e) of the Facility
Agreement;

WHEREAS, on September 30, 2015, the Lenders and Borrowers entered into a Waiver
and Agreement which waived application of certain financial covenants contained
in the Facility Agreement and the creditors are willing to extend the
effectiveness therein;

WHEREAS, the Lenders are willing to extend such waiver upon the terms and
subject to the conditions contained in this Waiver and Amendment;

NOW, THEREFORE, in consideration of the premises and such other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged by the parties, it is hereby agreed as follows:

1.  Definitions. Unless otherwise defined herein, words and expressions defined
in the Facility Agreement have the same meanings when used herein.

2. Representations and Warranties. Each of the Security Parties and the GSS
Guarantor hereby reaffirms, as of the date hereof, each and every representation
and warranty made thereby in the Facility Agreement and the Note (updated
mutatis mutandis).

3. No Defaults. Each of the Security Parties and the GSS Guarantor hereby
represents and warrants that as of the date hereof there exists no Event of
Default or any

1

 

--------------------------------------------------------------------------------

 

condition which, with the giving of notice or passage of time, or both, would
constitute an Event of Default.

4. Performance of Covenants. Each of the Security Parties and the GSS Guarantor
hereby reaffirms that it has duly performed and observed the covenants and
undertakings set forth in the Facility Agreement, the Note and the Security
Documents on its part to be performed, and covenants and undertakes to continue
duly to perform and observe such covenants and undertakings, other than as
waived hereby, so long as the Facility Agreement, as may be amended or
supplemented from time to time, shall remain in effect.

5. Waiver. Subject to the continued compliance by each of the Security Parties
and the GSS Guarantor with the provisions contained herein, in the Facility
Agreement and the other Transaction Documents and upon the condition that no
creditor under any debt instrument or facility, which the Guarantor or any of
its Subsidiaries are party to or in respect of which the Guarantor or any of its
Subsidiaries have repayment or guarantee obligations (collectively, "Other ISH
Debt Facilities"), has taken any enforcement action, the Creditors hereby agree
to waive application of Sections 9.3(b) and (e) until November 4, 2015 (or such
earlier date when the financial covenants under the Other ISH Debt Facilities
are tested again or the waiver under any of the Other ISH Debt Facilities is
rescinded, has expired or otherwise not in force and effect) (the "Waiver
Expiration Date"). For the avoidance of doubt, the waiver granted herein shall
be rescinded, and application of the aforementioned provisions of the Facility
Agreement shall be reinstated, if any of the conditions to the waiver is
breached. The Security Parties and the GSS Guarantor• hereby agree and
acknowledge that all financial covenants, including those set forth in Section
9.3(b) and (e), shall be tested on the Waiver Expiration Date in the absence of
any further waiver or amendment to the Facility Agreement.

6. Amendment to the Facility Agreement. Section 5.3 of the Facility Agreement is
hereby amended by amending and restating such Section in its entirety as
follows:

5.3 Mandatory Prepayment; Sale or Loss of Vessel.

(a)



Upon (i) the sale of a Vessel, or (ii) the earlier of (x) ninety (90) days after
the Total Loss (as such term is defined in each Mortgage) of a Vessel or (y) the
date on which the insurance proceeds in respect of such loss are received by the
relevant Borrower or the Security Trustee as assignee thereof, the Borrowers
shall repay the relevant Tranche in full and apply the remainder of the proceeds
in repayment of the other Tranches and any other amount outstanding under or in
connection with the Facility in the order of priorities selected by the Facility
Agent in its sole discretion.

(b)



Upon (i) the sale or other disposition (including any sale and leaseback
transaction and any sale or issuance of equity interests) of any other property
(including, for the avoidance of doubt, any vessel not mortgaged in favor of the
Security Trustee) owned by the Guarantor or any of its Subsidiaries, or (ii) the
date on which

 

2

 

--------------------------------------------------------------------------------

 

the insurance proceeds in respect of the Total Loss (as such term is defined in
the Mortgage granted in respect of the BULK AUSTRALIA and used as the context
requires) of any other vessel owned by the Guarantor or any of its Subsidiaries
are received by the Guarantor or the relevant Subsidiary, the Guarantor shall
apply (or cause to be applied) such sale or insurance proceeds as follows:

first, in repayment of the outstanding obligations owed to the relevant
mortgagee (if any) of such vessel pursuant to the terms of the relevant mortgage
instrument;

second, (i) except in case of the sale of m.v. GLOVIS COUNTESS, if the Guarantor
or any of its Subsidiaries voluntarily chooses to (or is mandatorily required
to) prepay or repay any of the Other ISH Debt Facilities, the remaining proceeds
will then be applied as follows:

first, in repayment of the Facility until the aggregate Fair Market Value of the
Vessels equals 150% of the outstanding amount of the Facility in the order of
priorities selected by the Facility Agent in its sole discretion; and

second, in repayment of (x) the Facility and other amounts outstanding under or
in connection therewith in the order of priorities selected by the Facility
Agent in its sole discretion and (y) such Other ISH Debt Facilities pro rata.;

(ii) in case of the sale of m.v. GLOVIS COUNTESS, if the Guarantor or any of its
Subsidiaries voluntarily chooses to (or is mandatorily required to) prepay or
repay any of the Other ISH Debt Facilities, the remaining proceeds will then be
applied as follows:

first, in repayment of the Facility until the aggregate Fair Market Value of the
Vessels equals 150% of the outstanding amount of the Facility in the order of
priorities selected by the Facility Agent in its sole discretion; and

second, any further remaining proceeds may be used for repayment of amounts
outstanding under Other ISH Debt Facilities.

7. Further Covenants.

a) The Security Parties and the GSS Guarantor shall ensure that:

 

3

 

--------------------------------------------------------------------------------

 

i.



Other Credit Enhancement. In the event that any of the lenders under any of the
Other ISH Debt Facilities receives credit enhancement (whether in the form of
additional collateral, prepayment, additional (or more restrictive) covenants or
otherwise), the Security Parties and the GSS Guarantor shall promptly notify the
Facility Agent of their intention to do so and, subject to the terms of the
Facility Agreement and this Waiver and Amendment, such benefit shall be shared
with the Lenders pro rata to the amount of the obligations owed or by effecting
further amendments to the Facility Agreement, as the case may be;

ii.



Information Disclosure. In the event that any document or information (financial
or otherwise) is shared with any other lender under the Other ISH Debt
Facilities, the Borrowers shall promptly notify the Facility Agent and provide
such document or information to the Facility Agent;

iii.



Vessel Valuations. Without prejudice to the Facility
Agent's right to request valuations under Section 9.1(g), the Facility Agent
may, at its sole option and at the cost of the Borrowers, obtain new appraisals
in respect of each Vessel from ship brokers of its choosing at any time on or
prior to the Waiver Expiration Date;

iv.



Financial Plan. On the Waiver Expiration Date, the Security Parties and the GSS
Guarantor shall provide to the Facility Agent a financial plan in form, scope
and substance satisfactory to the Facility Agent in its sole discretion, which
will be the basis of the Facility Agent's credit review of the Guarantor and its
Subsidiaries. The Security Parties and the GSS Guarantor hereby agree that if
the financial position of any Security Party as reflected in the financial plan
is not satisfactory to the Facility Agent (such determination to be in the
Facility Agent's sole discretion), such event shall constitute an Event of
Default; and

v.



Subordination Undertakings. The Borrowers and the
Guarantor shall ensure that each manager managing any of the collateral vessels
mortgaged to the Security Trustee and other co-assureds under the insurance
policies of such collateral vessels enter into a subordination undertaking in
form and substance satisfactory to the Facility Agent within five (5) Business
Days of the date hereof (such period to be extended in the reasonable discretion
of the Facility Agent).

 

4

 

--------------------------------------------------------------------------------

 

b) The parties hereto hereby agree that a default by any Security Party and the
GSS Guarantor in the performance or observance of any covenant contained in this
Waiver and Amendment shall constitute an Event of Default.

8. Expenses. The Security Parties and the GSS Guarantor hereby agree to pay to
the Facility Agent all reasonable expenses related to this Waiver and Amendment,
including any expenses of preparation, negotiation, execution and administration
of this Waiver and Amendment and any document or instrument required to be
delivered herein, the reasonable fees and disbursements of the Creditors'
counsel in connection herewith and any and all expenses incurred in connection
with the enforcement or defense of any of the Agents' and the Lenders' rights or
remedies or in the preservation of the Agents' and the Lenders' priorities under
the documentation executed and delivered in connection with the Facility or any
restructuring (actual or contemplated) of the Facility.

9. No Other Waiver or Amendment. All other terms and conditions of the Facility
Agreement shall remain in full force and effect and the Facility Agreement shall
be read and construed as if the terms of this Waiver and Amendment were included
therein by way of addition or substitution, as the case may be.

10. Conditions Precedent to the Effectiveness of this Waiver and Amendment. The
effectiveness of this Waiver and Amendment shall be expressly subject to the
following conditions precedent:

(a)



This Waiver and Amendment. The Borrowers and the Guarantor shall have duly
executed and delivered this Waiver and Amendment to the Facility Agent;

(b)



Corporate Authority. The Security Parties and the GSS Guarantor shall provide
evidence satisfactory to the Facility Agent that this Amendment and Waiver is
authorized by the necessary corporate action on the part of each of the Security
Parties and the GSS Guarantor.

(c)



Interest, Fees and Expenses Paid. The Facility Agent shall have received payment
in full of all interest, fees and expenses (including reasonable legal fees) due
under or in connection to the Facility Agreement; and

(d)



Other Waivers. The Guarantor shall have secured a waiver under each of the Other
1SH Debt Facilities in respect of any potential breach under such facility in
form and substance reasonably satisfactory to the Facility Agent and provide to
the Facility Agent a copy of any such waiver.

11. Governing Law. This Waiver and Amendment shall be governed by and construed
in accordance with the laws of the State of New York without regard to
principles of conflicts of laws thereof other than Sections 5-1401 and 5-1402 of
the General Obligations Law of the State of New York.

5

 

--------------------------------------------------------------------------------

 

12. Counterparts. This Waiver and Amendment may be executed in as many
counterparts as may be deemed necessary or convenient, and by the different
parties hereto on separate counterparts each of which, when so executed, shall
be deemed to be an original but all such counterparts shall constitute but one
and the same agreement.

13. Headings; Amendment. In this Waiver and Amendment, section headings are
inserted for convenience of reference only and shall be ignored in the
interpretation of this Waiver and Amendment. This Waiver and Amendment cannot be
amended other than by written agreement signed by the parties hereto.

[Signature Page Follows]

 

6





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the parties hereto has executed this Waiver and
Amendment by its duly authorized representative on the day and year first above
written.

 

DRY BULK AMERICAS LTD.,

as Borrower

 

By: /s/ Erik L. Johnsen

Name: Erik L. Johnsen

Title: Director

 

 

DRY BULK AUSTRALIA LTD.,

as Borrower

 

By: /s/ Erik L. Johnsen

Name: Erik L. Johnsen

Title: Director

 

 

INTERNATIONAL SHIPHOLDING CORPORATION,

as Guarantor

 

By: /s/ D.B. Drake

Name: D.B. Drake

Title: Vice President – Treasurer

 

 

GULF SOUTH SHIPPING PTE. LTD.,

as Guarantor

 

By: /s/ Erik L. Johnsen

Name: Erik L. Johnsen

Title: Director

 

ING BANK N.V., LONDON BRANCH,

as Facility Agent, Security Trustee and Lender

 

By: /s/ Rory Hussey

Name: Rory Hussey

Title: Managing Director

 

By: /s/ Robartus Krol

Name: Robartus Krol

Title: Director



--------------------------------------------------------------------------------